ORDER
It appears that appellant has grossly failed to comply with the Florida Appellate Rules in the following particulars:
(a) She has failed to pay- a filing fee as required by F.A.R. 3.2(a), 32 F.S.A. The time for paying such fee and filing a proper notice of appeal has expired. See State ex rel. Diamond Berk Insurance Agency v. Carroll, Fla. 1958, 102 So.2d 129.
*105(b) She has erroneously filed a consolidated notice of appeal from two decrees rather than separate notices. See Carroll v. State, Fla.App.1964, 171 So.2d 196.
(c) In addition, appellant has failed to timely file or cause to be filed assignments of error as required by F.A.R. 3.5(a); the record on appeal as required by F.A.R. 3.6; nor has she caused a copy of her brief to be served as provided by F.A.R. 3.7(a).
Because of paragraph (a) above, this court is without jurisdiction and the appeal must be dismissed ex mero motu. State ex rel. Diamond Berk Insurance Agency v. Carroll, supra; Counne v. Saffan, Fla.1956, 87 So.2d 586, 587; and Donin v. Goss, Fla.1956, 69 So.2d 316.
It is so ordered.